STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of this 28th day of August, 2009 by and between MDI, Inc., a Delaware corporation, with its principal office at 12500 Network Blvd., Suite 306, San Antonio, Texas 78249 (the “Company”), and the undersigned Investor (the “Investor”). WHEREAS, the Company desires to issue, in a private placement (the “Offering”), $1,000,000 in aggregate purchase price of its Common Stock, $.01 par value (the “Shares”), on the terms and conditions hereinafter set forth, and the Investor desires to acquire 4,000,000 Shares, subject to the terms and conditions set forth herein. NOW, THEREFORE, for and in consideration of the premises and the mutual covenants hereinafter set forth, the parties hereto do hereby agree as follows: I. SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY AND COVENANTS OF INVESTOR 1.1Subject to the terms and conditions hereinafter set forth, the Investor hereby subscribes for and agrees to purchase from the Company 4,000,000 Shares at a price of $0.25 per Share. The Company agrees to sell such Shares to the Investor for said purchase price. The purchase price is payable by wire transfer of funds directly by the Investor to the Company on the Closing (as defined herein). 1.2Subject to the terms and conditions hereinafter set forth, the Company agrees to issue to Investor at the Closing a Warrant to purchase 4,000,000 Shares (the Shares issuable upon exercise of the Warrant, the “Warrant Shares”), at an exercise price equal to $0.60 per Share, which shall be appropriately adjusted for any recapitalizations, stock combinations, stock dividends, stock splits and the like which occur after the Closing. 1.3The Investor recognizes that the purchase of Shares involves a high degree of risk, including but not limited to risks that (i) the Company will need additional capital but has no assurance of additional necessary capital; (ii) an investment in the Company is highly speculative and only investors who can afford the loss of their entire investment should consider investing in the Company and the Shares; (iii) an investor may not be able to liquidate his investment; and (iv) transferability of the securities comprising the Shares is extremely limited. 1.4The Investor represents that he is an “accredited investor” as such term is defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as amended (the “Act”), and that it/he is able to bear the economic risk of an investment in the Shares. 1.5The Investor acknowledges that he has prior investment experience, including investment in non-listed and non-registered securities, or he has employed the services of an investment advisor, attorney or accountant to read all of the documents furnished or made available by the Company both to him and to all other prospective investors in the Shares and to evaluate the merits and risks of such an investment on his behalf, and that he recognizes the highly speculative nature of this investment.Such Investor, either alone or together with its representatives, has such knowledge, sophistication and experience in business and financial matters so as to be capable of evaluating the merits and risks of the prospective investment in the securities comprising the Shares, and has so evaluated the merits and risks of such investment.Such Investor is able to bear the economic risk of an investment in the Shares and, at the present time, is able to afford a complete loss of such investment. 1.6The Investor hereby represents that he has been furnished by the Company during the course of this transaction with all information regarding the Company which he had requested or desired to know; that all documents which could be reasonably provided have been made available for his inspection and review; that he has been afforded the opportunity to ask questions of and receive answers from duly authorized officers or other representatives of the Company concerning the terms and conditions of the Offering, and any additional information which he had requested. 1.7The Investor acknowledges that this offering of Shares may involve tax consequences.
